Bullard, J.,

delivered the opinion of the court.
This case has been submitted to us without argument. It commenced with an order of seizure and sale of some lots in Greenville, upon a mortgage reserved by the vendor. Opposition was made, and an injunction obtained on the grounds, first, that a part of the lots sold to him by the plaintiff, were, in fact, public property; second, that another part were sold as batture lots, and represented as affording .valuable sites for saw mills, &c.; whereas, those representations are false; third, that the plaintiff had failed to construct a railroad from the Carrollton rail road to the levee, through the town, and that certain hotels had not been erected, according to promise.
The injunction was dissolved after a trial upon the merits, and the defendant appealed.
*192The record is incomplete; it appearing from the certificates of the clerk and of the judge, that all the evidence adduced on the trial below is not in the transcript; nor is there any assignment of errors, or bill of exceptions, taken by the appellant.
The appeal is, therefore, dismissed, with costs.